*319Order, Supreme Court, Bronx County (Dianne Renwick, J.), entered November 29, 2002, which denied defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (4), unanimously affirmed, with costs.
Defendants, in seeking to dismiss this action on the ground that there is another action pending, have failed to make the requisite showing that the other action, a federal action which they commenced, was improperly preempted by a race to the courthouse, or that the actions involve identical parties and issues (see Guilden v Baldwin Sec. Corp., 189 AD2d 716 [1993]). Although defendants urge that the denial of their motion is not in the interest of judicial economy since it will cause related litigation to be pursued in two forums instead of one, the premise upon which this argument is founded, namely, that state courts do not have concurrent jurisdiction over RICO claims and that they must resort to federal court, is inaccurate (see Simpson Elec. Corp. v Leucadia, Inc., 72 NY2d 450 [1988]). Concur— Mazzarelli, J.P., Andrias, Saxe, Williams and Friedman, JJ.